 
Exhibit 10.3
 
MANAGEMENT CONSULTANT AGREEMENT


THIS AGREEMENT is made effective as of the 1 day of February, 2013 (the
“Effective Date”).


BETWEEN:


VENZA GOLD CORP., a British Columbia company, having its head office at Suite
810, 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1H2


(the "Company")


 OF THE FIRST PART
AND:


RALPH BIGGAR, an individual having an address at Suite 810, 789 West Pender
Street, Vancouver, British Columbia, Canada V6C 1H2


(the "Consultant")


OF THE SECOND PART


WHEREAS:


A.           The Consultant is the Chief Executive Officer, Chief Financial
Officer and President of the Company.


B.           The Company wishes to formalize the Consultant’s relationship with
the Company as Chief Executive Officer, Chief Financial Officer and President in
accordance with the terms of this Agreement.


THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:


1.
ENGAGEMENT AS A CONSULTANT



1.1         The Company hereby engages the Consultant to provide the Consulting
Services to the Company.


2.
TERM OF THIS AGREEMENT



2.1         The term of this Agreement shall become effective and begin as of
the Effective Date, and shall continue on a month to month basis until the close
of business on February 1, 2014 (the “Term”), unless this Agreement is earlier
terminated in accordance with the terms of this Agreement or extended by the
Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 


3.
CONSULTING SERVICES



3.1         The Consultant agrees to act as Chief Executive Officer, Chief
Financial Officer and President of the Company and to perform the following
services and undertake the following responsibilities and duties to the Company
to be provided by the Consultant as consulting services (the "Consulting
Services"):


 
(a)
exercising general direction and supervision over the business affairs of the
Company;



 
(b)
providing overall direction to the management of the Company;



 
(c)
reporting directly to Board of Directors of Company; and



 
(d)
performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board of Directors
of the Company in the Consultant’s capacity as Chief Executive Officer, Chief
Financial Officer and President, provided such duties are within the scope of
the Company’s business and implementation of the Company’s business plan.



3.2         The Consultant shall devote such attention and energies to the
business affairs of the Company as may be reasonably necessary for the discharge
of his duties as Chief Executive Officer, Chief Financial Officer and President,
provided, however, that the Consultant may engage in reasonable investment and
other personal activities that do not interfere with him or the Consultant's
obligations hereunder.


3.3         The Consultant will at all times be an independent contractor and
the Consultant will not be deemed to be an employee of the Company.


4.
CONSULTING FEE



4.1         During the term of this Agreement, the Company shall pay the
Consultant a consulting fee in consideration of the provision of the Consulting
Services equal $2,500 CDN per month (the "Consulting Fee").


4.2         Notwithstanding the Effective Date of this Agreement, the Company
has agreed to pay the Consulting Fee to the Consultant effective February 1,
2013.


5.
STOCK OPTIONS



5.1         The Consultant may be granted, subject to the approval of the
Company’s Board of Directors, incentive stock options to purchase shares of the
Company’s common stock in such amounts and at such times as the Board of
Directors of the Company, in their absolute discretion, may from time to time
determine.
 
 
2

--------------------------------------------------------------------------------

 


6.
REIMBURSEMENT OF EXPENSES



6.1         The Company will pay to the Consultant the reasonable travel and
promotional expenses and other specific expenses incurred by the Consultant in
provision of the Consulting Services, provided the Consultant has obtained the
prior written approval of the Company.


7. 
TERMINATION



7.1         The Company may terminate this Agreement:  (a) at any time on thirty
days notice; or (b) without notice upon the occurrence of any of the following
events of default (each an “Event of Default”):


 
(i)
the Consultant’s commission of an act of fraud, theft or embezzlement or other
similar willful misconduct;



 
(ii)
the neglect or breach by the Consultant of his material obligations or
agreements under this Agreement;



 
(iii)
the Consultant’s refusal to follow lawful directives of the Board of Directors
of the Company; or



 
(iv)
the Consultant being unwilling or unable to perform his services under the terms
of this Agreement,



provided that notice of the Event of Default has been delivered to the
Consultant and provided the Consultant has failed to remedy the default within
thirty days of the date of delivery of notice of the Event of Default.


7.2         The Consultant may terminate this Agreement at any time upon thirty
days’ notice.


7.3         On termination of this Agreement for any reason, all rights and
obligations of each party that are expressly stated to survive termination or
continue after termination will survive termination and continue in full force
and effect as contemplated in this Agreement.


8. 
PROPRIETARY INFORMATION AND DEVELOPMENTS



8.1         The Consultant will not at any time, whether during or after the
termination of this Agreement for any reason, reveal to any person or entity any
of the trade secrets or confidential information concerning the organization,
business or finances of the Company or of any third party which the Company is
under an obligation to keep confidential, except as may be required in the
ordinary course of performing the Consulting Services to the Company, and the
Consultant shall keep secret such trade secrets and confidential information and
shall not use or attempt to use any such secrets or information in any manner
which is designed to injure or cause loss to the Company. Trade secrets or
confidential information shall include, but not be limited to, the Company's
financial statements and projections, expansion proposals, property acquisition
opportunities and business relationships with banks, lenders and other parties
not otherwise publicly available.
 
 
3

--------------------------------------------------------------------------------

 


9.
RELIEF



9.1         The Consultant hereby expressly acknowledges that any breach or
threatened breach by the Consultant of any of the terms set forth in Section 8
of this Agreement may result in significant and continuing injury to the
Company, the monetary value of which would be impossible to establish, and any
such breach or threatened breach will provide the Company with any and all
rights and remedies to which it may be entitled under the law, including, but
not limited to, injunctive relief or other equitable remedies.


10.
PARTIES BENEFITED; ASSIGNMENTS



10.1       This Agreement shall be binding upon, and inure to the benefit of,
the Consultant, his heirs and his personal representative or representatives,
and upon the Company and its successors and assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by the Consultant and the
Consultant shall not be entitled to substitute any other person to perform the
services in substitution for him.


11.
NOTICES



11.1       Any notice required or permitted to be given under this Agreement
shall be in writing and may be delivered personally or by telex or telecopier,
or by prepaid registered post addressed to the parties at the above-mentioned
addresses or at such other address of which notice may be given by either of
such parties.  Any notice shall be deemed to have been received, if personally
delivered or by telex or telecopier, on the date of delivery and, if mailed as
aforesaid, then on the seventh business day after and excluding the day of
mailing.


12.
GOVERNING LAW



12.1       This Agreement shall be governed by and construed in accordance with
the laws of the Province of British Columbia and each party hereto adjourns to
the jurisdiction of the courts of the Province of British Columbia.


13.
REPRESENTATIONS AND WARRANTIES



13.1       The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of their duties hereunder
or other rights of Company hereunder, and (b) the Consultant is under no
physical or mental disability that would hinder the performance of their duties
under this Agreement.


14.
MISCELLANEOUS



14.1       This Agreement contains the entire agreement of the parties relating
to the subject matter hereof.


14.2       This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.


14.3       No modification or amendment of this Agreement shall be valid unless
in writing and signed by or on behalf of the parties hereto.
 
 
4

--------------------------------------------------------------------------------

 


14.4       A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.
 
14.5       This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.


14.6       The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.


14.7       This Agreement may be executed in one or more counterparts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




VENZA GOLD CORP.
by its authorized signatory:


 
 
/s/ Ralph Biggar
       
RALPH BIGGAR
       

 
 
 
 
5